         Case 2:09-cv-00988-WB Document 1891 Filed 06/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EUGENE SCALIA, SECRETARY OF                     :    CIVIL ACTION
LABOR, UNITED STATES                            :
DEPARTMENT OF LABOR                             :
                                                :
                                                :
                    v.                          :
                                                :
JOHN J. KORESKO, V, et al.                      :    NO. 09-988

                                           ORDER

       AND NOW, this 8th day of June, 2020, upon consideration of the Trustee’s bills for

services dated March 31, 2020; and whereas the Court’s Order dated August 4, 2015 (Doc.

1242), states that the fees and expenses of the Trustee shall be paid from funds in the SEWBPT

and REAL VEBA Trust, to be later restored by the Koresko Defendants, based on invoices

submitted to the Court for approval; and whereas counsel for the Department of Labor has

previously indicated that he is no long authorized to state that the Department does not object to

Wilmington’s bills in light of Wilmington’s violation of certain of the Court’s orders, and after

having independently reviewed Wilmington’s bills, IT IS HEREBY ORDERED that the Court
           Case 2:09-cv-00988-WB Document 1891 Filed 06/08/20 Page 2 of 2




approves the Trustee’s bills for services dated March 31, 2020, 1 and the Trustee shall be paid the

total balance due of $10,858.64 from funds in the SEWBPT and REAL VEBA Trust. 2



                                                     BY THE COURT:

                                                     /s/ ELIZABETH T. HEY
                                                     _________________________________
                                                     ELIZABETH T. HEY, U.S.M.J.




       1
         Wilmington’s bills are based on the fee structure adopted by the Court’s August
4, 2015 Order, under which compensation is calculated based on the balance of assets
under management and specific service-related charges. See Doc. 1242 ¶ 11; Doc. 1242-
1 at 29.

       2
        The Trustee has three separate invoices relating to the relevant accounts: $2,500
for SEWBPT & REAL VEBA TR-WTIA; $30 for SEWBPT & REAL VEBA TR-
CONTRIB/DISB; and $8,328.64 for SEWBPT & REAL VEBA TR-WTIA 1. Because
the insurance policies have been liquidated, the fourth account has no balance and no
fees.
